DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of a liquid crystal cell disposed between an auxiliary polarizer and the electrically controlled viewing angle switching device and a backlight module used in conjunction with a liquid crystal cell wherein the backlight module is positioned such that the display panel is disposed between the electrically controlled viewing angles switching device and the backlight module or positioned such that the electrically controlled viewing angle switching device is disposed between the backlight module and the display panel  must be shown or the feature(s) canceled from claim(s) 8 and 9 respectively.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification describes a display device comprising a backlight module positioned such that the display panel is disposed between the electrically controlled viewing angles switching devices and the backlight module (paragraph 17) or positioned such that the electrically controlled viewing angle switching device is disposed between the backlight module and the display panel (paragraph 22 and figure 1) and that the display device may comprise a liquid crystal cell that can turn linear polarization state to 90 degrees between the electrically controlled viewing angle switching device and the auxiliary polarizer when used with a self-luminous display panel (see paragraphs 33-37). The specification as originally filed does not teach or describe any configuration in which a backlight module is used in conjunction with a liquid crystal cell and provides no guidance or explanation of how a liquid crystal cell should be positioned in relation to a backlight module including the situations where the backlight module  is positioned such that the display panel is disposed between the electrically controlled viewing angles switching device and the backlight module or positioned such that the electrically controlled viewing angle switching device is disposed between the backlight module and the display panel a backlight is used with a liquid crystal cell. 
As noted above, the specification as originally filed fails to teach any configuration comprising both a liquid crystal cell and a backlight . Consequently, the original specification fails to reasonably convey that the inventor(s) had possession of the invention as now claimed at the time of filing. This is a new matter rejection.
Allowable Subject Matter
Claims 8 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 8, Lin (CN 109343241) teaches (in figures 1-14c) a display device, wherein the display device comprises a display panel (31) emitting polarized light (70a), a liquid crystal cell (60), and an electrically controlled viewing angle switching device (40), wherein the electrically controlled viewing angle switching device is stacked on the display panel, the liquid crystal cell is disposed between the display panel and the electrically controlled viewing angle switching device, the liquid crystal cell is configured to turn a linear polarization state of a light to 0 degree (figure 10) or 90 degrees (figures 5, 8, and 9), and the electrically controlled viewing angle switching device comprises a first electrode (42b), a second electrode (42a), a liquid crystal layer (45), a plurality of dye molecules (23), wherein the second electrode is disposed opposite to the first electrode; the liquid crystal layer is disposed between the first electrode and the second electrode and has an optical axis; the plurality of dye molecules are dispersedly disposed in the liquid crystal layer, and each of the dye molecules is disposed corresponding to the optical axis of the liquid crystal layer, wherein an axial direction of the optical axis of the liquid crystal layer (along Y axis see figure 10) is perpendicular to an polarization direction of light (70c) entering the liquid crystal layer in 2D wide/narrow mode (figures 8 and 9). 
Fan Jiang et al. (USP 10649248) teaches (in figures 3 and 4) providing a polarizer (102) on a liquid crystal layer (92) of a viewing angle switching device (90) wherein the transmission axis of the polarizer is parallel to the transmission axis of an auxiliary polarizer (54) (Col. 7 lines 59-61).  
However, one of ordinary skill in the art at the time of filing would not have added a polarizer to the electrically controlled viewing angle switching device of  Lin as doing so would prevent the device from functioning in 2D wide/narrow mode (figures 8 and 9 where input light 70c is polarized along the x direction) if the transmission axis of the polarizer was parallel to optical axis of the liquid crystal layer (extend along the Y direction) as all light would be blocked by the polarizer because all light would be polarized parallel to the absorption axis of the polarizer or prevent the device from functioning in 3D mode (figures 10 where input light 70c is polarized along the y direction) if the transmission axis of the polarizer was perpendicular to optical axis of the liquid crystal layer (extend along the X direction) as all light would be blocked by the polarizer because all light would be polarized parallel to the absorption axis of the polarizer. 
As such the prior art taken alone or in combination fails to teach or fairly suggest a display in which a polarizer of electrically controlled viewing angle switching device has a transmission axis perpendicular to an axial direction of the optical axis of the liquid crystal layer in combination with the other required elements of claim 1.
Claim 9 would be allowable by virtue of its dependency if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112, set forth in this Office action.
Claims 11-19 are allowable by virtue of their dependency. 
Response to Arguments
Applicant’s arguments, see pages 5-7 of applicant’s response, filed 04/19/2022, with respect to the rejection(s) of claim(s) 8-13 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112 (a) as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871